James F. Sullivan (JS 3099)

Law Offices of James F. Sullivan, P.C.
52 Duane Street, 7 Floor

New York, New York 10007

T: (212) 374-0009

F: (212) 374-9931

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

CARLOS AMAYA,
Case No.
Plaintiff, COMPLAINT
-against-
ERNESTO DECENA and

ERNIE’S AUTO DETAILING, INC.,

Defendants.

 

Plaintiff, Carlos Amaya ("Plaintiff’), by and through his undersigned attorneys, Law
Offices of James F. Sullivan, P.C., file this Complaint against Defendants, Ernesto Decena, and
Ernie’s Auto Detailing, Inc. (collectively, “the Defendants”), and state as follows:

INTRODUCTION
1. Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§
201, et seq. ("FLSA"), he is entitled to recover from the Defendants: (1) unpaid wages for all
hours worked and unpaid wages at the overtime rate for all work hours over forty (40) hours
in a work week; (2) liquidated damages; (3) prejudgment and post-judgment interest; and (4)

attorneys’ fees and costs.
. Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he is entitled
to recover from the Defendants: (1) unpaid wages for all hours worked and unpaid wages at
the overtime rate for all work hours over forty (40) hours in a work week; (2) liquidated
damages; (3) statutory damages under NYLL§ 195(1) and NYLL§ 195(3); (4) prejudgment
and post-judgment interest; and (5) attorneys’ fees and costs.

JURISDICTION AND VENUE
. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28 U.S.C. §§
1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiffs state law claims
pursuant to 28 U.S.C. § 1367.
. Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391 because the conduct
making up the basis of the complaint took place in this judicial district.

_ PARTIES

. Plaintiff is an adult resident of Nassau County, New York.
. Upon information and belief, Defendant ERNIE’S AUTO DETAILING, INC is a foreign
business corporation, organized and existing under the laws of the State of New Jersey with
place of business in 404 Clifton Ave, Clifton, New Jersey, 07011, that conducts business in
New York.
. Upon information and belief, Defendant ERNESTO DECENA is an owner, officer,
director, and/or managing agent of Defendant ERNIE’S AUTO DETAILING, INC, and who
participated in the day-to-day operations of corporate Defendant, and acted intentionally and
maliciously and is an “employer” pursuant to the FLSA, 29 U.S.C. §203(d) and Regulations

promulgated thereunder, as well as the NYLL.
10.

11.

12.

13.

14.

15.

At all relevant times, ERNIE’S AUTO DETAILING, INC., was and continues to be, an
“enterprise engaged in commerce” within the meaning of the FLSA.
At all relevant times, the work performed by Plaintiff was directly essential to the business
operated by ERNIE’S AUTO DETAILING, INC.
At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff for all hours
worked and wages at the overtime rate for all hours worked over forty (40) hours in a work
week in contravention of the FLSA and NYLL.
STATEMENT OF FACTS

Starting in or about June 2013, Plaintiff was employed by Defendants as a crew chief at the
following locations:

a. Land Rover Glen Cove, 70 Cedar Swamp Rd, Glen Cove, New York 11542,

b. BMW Rallye, 1 Brush Hollow Rd, Westbury, New York, 11590, and

c. Rallye Motors, 1600 Northern Blvd, Roslyn, New York, 11576
During his employment by Defendants, Plaintiff worked fifty seven (57) hours per week.
Plaintiff's workweek comprised of six days, Monday through Friday, 8:00 a.m. to 6:00 p.m.,
and Saturday, 8:00 a.m. to 3:00 p.m.
Defendants knowingly and willfully operated their businesses with a policy of not paying
Plaintiff wages for all hours worked and overtime wages for the total hours worked over
forty (40) in a workweek, in violation of the FLSA, NYLL and the supporting Federal and
New York State Department of Labor Regulations.
From in or around December 2013 to December 31, 2016, Plaintiff was paid approximately

$10.00 an hour for all hours worked.
16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

From in or around January 1, 2017 to April 2017, Plaintiff was paid approximately $11.00 an
hour for all hours worked.
Starting in May 2017, Plaintiff was paid a weekly salary of $750.00.
Plaintiff was not provided with a wage notice pursuant to NYLL §195(1) by Defendants
within 10 days of the start of his employment, nor any time thereafter.
Plaintiff never received proper wage statements pursuant to NYLL §195(3).
Plaintiff has been substantially damaged by the Defendants' wrongful conduct.
STATEMENT OF CLAIMS
COUNT 1
[Violation of the Fair Labor Standards Act]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "20” of this Complaint as if fully set forth herein.
At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.
Upon information and belief, at all relevant times, Defendants have had gross revenues in
excess of five hundred thousand dollars ($500,000.00).
Plaintiff is entitled to be paid for all hours worked and at the overtime rate for all hours
worked over forty (40) hours in week at the overtime wage rate as provided for in the FLSA.
Defendants failed to pay Plaintiff compensation for all hours worked and for all hours
worked over forty (40) hours in week as provided for in the FLSA.
At all relevant times, each of the Defendants had, and continue to have a policy and practice
of refusing to pay Plaintiff for all hours worked and at the overtime rate for all hours worked
over forty (40) hours in week in a work week which violated and continues to violate the

FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 206(a)(1), 207(a)(1), and 215(a).
27.

28.

29.

30.

31.

32.

33.

Defendants knowingly and willfully disregarded the provisions of the FLSA, as evidenced by
its failure to compensate Plaintiff for all hours worked and at the overtime rate for all hours
worked over forty (40) hours in week when they knew or should have known such was due
and that non-payment of an overtime rate would financially injure Plaintiff.

Defendants failed to make, keep and preserve records with respect to each of its employees
sufficient to determine the wages, hours and other conditions and practices of employment in
violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).
Records, if any, concerning the number of hours worked by Plaintiff and the actual
compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff
intends to obtain these records by appropriate discovery proceedings to be taken promptly in
this case and, if necessary, will then seek leave of Court to amend this Complaint to set forth
the precise amount due.

Defendants failed to properly disclose or apprise Plaintiff of his rights under the FLSA.

As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff is
entitled to liquidated damages pursuant to the FLSA.

Due to the intentional, willful and unlawful acts of the Defendants, Plaintiff suffered
damages in an amount not presently ascertainable of unpaid wages, unpaid wages at the
overtime wage rate, an equal amount as liquidated damages, and prejudgment interest
thereon.

Plaintiff is entitled to an award of their reasonable attorneys’ fees, costs and expenses,

pursuant to 29 U.S.C. § 216(b).
34.

35.

36.

37,

38.

39.

40.

41.

COUNT 2

[Violation of the New York Labor Law §§ 190 et. al.]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through “33" of this Complaint as if fully set forth herein.
The wage provisions of the NYLL apply to the Defendants and protect the Plaintiff.
Defendants, pursuant to their policies and practices, refused and failed to pay the Plaintiff for
all hours worked and the overtime wage rate for all hours worked over forty (40) hours in
week by to the Plaintiff.
By failing to lawfully compensate the Plaintiff, Defendants violated Plaintiff's statutory
rights under the NYLL.
The forgoing conduct, as alleged, constitutes a willful violation of the NYLL without a good
or reasonable basis.
Due to the Defendants’ NYLL violations, Plaintiff is entitled to recover from the Defendants
unpaid wages, unpaid wages at the overtime wage rate, liquidated damages, reasonable
attorneys’ fees, and costs and disbursements of this action, pursuant to NYLL § 663(1) et al.

and § 198.

COUNT 3
[Failure to provide a Wage Notice]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs “1” through “39” of this Complaint as if fully set forth herein.
The New York State Wage Theft Prevention Act and NYLL § 195(1) requires every
employer to notify its employees, in writing, among other things, of the employee’s rate of

pay and regular pay day.
42.

43,

44.

45.

46.

47.

48.

Defendants have willfully failed to supply Plaintiff with a wage notice, as required by NYLL,
§ 195(1), within ten (10) days of the start of their employment.
Through their knowing or intentional failure to provide the Plaintiff with the wage notice
required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and
supporting New York State Department of Labor Regulations.
Due to Defendants’ willful violations of the NYLL, Article 6, § 195(1), Plaintiff is entitled to
statutory penalties of fifty ($50.00) dollars each day that Defendants failed to provide
Plaintiff with a wage notice and reasonable attorney’s fees and costs as provided for by
NYLL, Article 6§198(1-b).
COUNT 4

[Failure to provide Wage Statements]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs “1” through “44” of this Complaint as if fully set forth herein.
Defendants have willfully failed to supply Plaintiff with an accurate wage statement, as
required by NYLL, § 195(3).
Through their knowing or intentional failure to provide the Plaintiff with a wage statement as
required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and
supporting New York State Department of Labor Regulations.
Due to Defendants’ willful violation of NYLL Article 6, §195(3), Plaintiff is entitled to
statutory penalties of two hundred and fifty ($250.00) dollars each day that Defendants failed
to provide Plaintiff with wage statement and reasonable attorney’s fees and costs as provided

for by NYLL, Article 6 §198(1-d).
PRAYER FOR RELIEF
WHEREFORE, Plaintiff, CARLOS AMAYA respectfully requests that this Court grant the
following relief:

(a) An award of unpaid wages and unpaid overtime wages for all hours worked over
forty (40) in a work week due under the FLSA;

(b) An award of liquidated damages as a result of Defendants’ failure to pay overtime
wages pursuant to 29 U.S.C. § 216;

(c) An award of unpaid wages and unpaid wages at the overtime rate for all hours
worked over forty (40) hours in a work week pursuant to the NYLL;

(d) An award of liquidated damages and statutory penalties as a result of Defendants’
failure to pay wages and overtime wages for all hours worked over forty (40) hours in a work
week, failure to provide wage notices, and failure to provide wage statements pursuant to the
NYLL;

(e) An award of prejudgment and post-judgment interest;

(f) An award of costs and expenses associated with this action, together with
reasonable attorneys' fees; and,

(g) Such other and further relief as this Court determines to be just and proper.

Dated: New York, New York
December 23, 2019

Respectfully submitted,

 

Law Offices of James F. Sullivan, P.C.
52 Duane Street, 7th Floor

New York, New York 10007

T: (212) 374-0009

F: (212) 374-9931

Attorneys for Plaintiff
jsullivan@)fslaw.net

8
